Citation Nr: 1035414	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-13 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for type 2 diabetes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, as a member of the South 
Carolina Army National Guard, had active service from September 
1998 to March 1998 and from February 2003 to May 2004, including 
service in the Southwest Asia Theater of Operations in support of 
Operation Iraqi Freedom/Operation Enduring Freedom from April 
2003 to April 2004.  He was a member of the National Guard from 
April 1998 to November 2006. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2009 the Veteran appeared at a hearing before a 
Decision Review Officer.  In March 2010, he appeared at hearing 
before the undersigned Veterans Law Judge.  Transcripts of the 
hearings are in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

After a review of the record, further evidentiary development is 
needed to obtain records identified by the Veteran as relevant to 
his claim.









Accordingly, the case is REMANDED for the following action:

1.  As the proper official of the South 
Carolina Army National Guard for a pre-
deployment order or order to federalize 
the Veteran or his unit, Company A, 151st 
Signal Battalion, Laurens, South Carolina, 
for active duty around May 2006.  If the 
records do not exist or that further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2.  As the South Carolina Medical Command 
for any documentation of a medical screen 
for diabetes in May 2006 at MeEntire Air 
Base, Eastover, South Carolina. 
If the records do not exist or that 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
private medical records from Premier 
Family Medicine, 304 Ashby Park Lane, 
Greenville, South Carolina, 29607 for 
treatment of type 2 diabetes in May 2006. 

5.  After the above development is 
completed, adjudicate the claim, 
considering any additional evidence.  If 
the benefit sought remains adverse to the 
Veteran, furnish him and his 
representative a supplemental statement of 
the case and return the case to the Board.





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

